Citation Nr: 0917584	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  08-05 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than May 21, 
2007, for a 20 percent disability rating for a torn medial 
meniscus of the right knee.

2.  Entitlement to an effective date earlier than May 21, 
2007, for a 20 percent disability rating for a torn medial 
meniscus of the left knee.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to December 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in March 2009.  The record 
was kept open for 30 days to allow the Veteran to submit 
additional evidence in support of his claim.

The Veteran submitted additional evidence that was received 
at the Board in March 2009.  The Veteran included a waiver of 
consideration of the evidence by the agency of original 
jurisdiction (AOJ) in the first instance.  However, in light 
the requirement to remand the case for further development, 
the AOJ will have an opportunity to consider the evidence as 
part of the development.

Finally, the evidence submitted by the Veteran indicates that 
he is in receipt of Social Security Administration disability 
benefits.  The Veteran has presented additional evidence, by 
way of lay statements, that he is unable to work and has not 
worked in several years.  He contends his inability to work 
is due to his service-connected knee disabilities.  
Accordingly, the Veteran's statements, along with the other 
evidence of record, are sufficient to raise an issue of 
possible entitlement to total disability evaluation based on 
individual unemployability (TDIU).  This issue has not yet 
been developed or certified on appeal and is referred to the 
RO for such further development as may be necessary.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran was originally service connected for his 
bilateral knee disabilities in March 1976.  He was awarded a 
10 percent disability for each knee at that time.  He sought 
an increased rating for his knee disabilities several times 
in the ensuing years.

The Veteran's current claim for an increased rating was 
received at the RO on March 9, 2007.  The Veteran submitted 
VA outpatient records for the period from June 1999 to 
November 2006 in support of his claim.  He submitted 
additional VA outpatient records, for the period from October 
2006 to March 2007, in April 2007.

The Veteran was afforded a VA examination in April 2007.  The 
RO denied his claim for increased ratings in June 2007.  

Additional VA records, for the period from February 2007 to 
June 2007 were received.  The RO determined that a clinical 
entry from May 21, 2007, established the first evidence of an 
increase in disability.  The Veteran's disability rating for 
each knee was increased by way of a rating decision dated in 
July 2007.  The effective date for the increases was as of 
the date of the outpatient entry, May 21, 2007.  The Veteran 
has disagreed with the effective date of those ratings.

The Veteran testified at a video conference hearing on March 
6, 2009.  He advised that he had been awarded Social Security 
Administration (SSA) disability benefits in 2006.  The record 
was kept open for him to provide evidence of this fact.  The 
Veteran submitted three letters from SSA that were received 
by the Board in March 2009.  A letter dated in August 2006 
informed the Veteran he had been found to be disabled since 
October 2005 and that his benefits would begin from April 
2006.  The letter did not provide any information as to the 
basis for the disability determination.  

A second letter was dated in November 2006.  The letter 
advised the Veteran that he was eligible to receive 
Supplemental Security Income (SSI) payments.  The Veteran 
provided only the cover page of the letter and there is no 
basis provided for the grant of the benefits.  The third 
letter was in reference to the Veteran declining medical 
insurance and the impact that action would have on his 
payments.

VA is required to obtain the records relied on by the SSA in 
establishing the Veteran's disability status.  See 38 C.F.R. 
§ 3.159(c)(2), (3) (2008).  

In addition, the Veteran has submitted copies of VA records 
on several occasions during the pendency of the current 
claim.  However, it is not certain if the records provided 
are inclusive of all outstanding VA records that would be 
pertinent to the current claim.  The Veteran must be 
contacted and asked to identify the dates and locations of 
treatment so that all relevant medical evidence can be 
obtained and reviewed in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The RO should attempt to obtain 
and associate with the claims folder any 
additional pertinent medical records 
identified by the Veteran that are not 
already of record.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the Veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  As it appears the 
Veteran has received two separate 
decisions, the RO should ensure that the 
complete SSA records are obtained.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
Veteran, and his representative, should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


